Citation Nr: 9906619	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that held that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a back disability.  


FINDINGS OF FACT

1.  An unappealed August 1993 RO decision found new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability, previously denied 
in August 1990.  

2.  Evidence received since the August 1993 RO decision is 
new and bears directly and substantially on whether the 
veteran has a back disability that was incurred during his 
active service, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The claim of entitlement to service connection for a back 
disability is not plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for a back disability.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

The evidence of record prior to the August 1993 RO decision 
included the veteran's service medical records.  The report 
of his November 1942 service entrance examination reflects 
that he reported that he had previously injured his back six 
times and wore a support.  The examination report reflects 
that the veteran had no musculoskeletal defects.  When seen 
in December 1942 for disability not at issue, the veteran 
reported as medical history that he had injured his back when 
he was 14 years of age, and again three years prior to 
December 1942.  He also indicated that he had injured his 
back in September 1942, and made reference to an Army 
hospital.  The veteran's separation qualification record 
reflects that he was employed as a civilian truck driver from 
January 1942 until November 1942.  The service medical 
records are silent for complaint, treatment, or findings with 
respect to the veteran's back, including when clinically 
evaluated for injuries sustained when hit by the propeller of 
a boat in October 1945.  The report of his January 1946 
service separation examination reflects that the veteran had 
no musculoskeletal defect, and he was neurologically normal.  

In January 1982, the veteran initially filed a claim for 
service connection for laceration of the back, alleged to 
have been incurred in October 1945.  On VA examination in 
February 1982, the veteran reported the wound had been in the 
lower left hip area.  A back disability was not clinically 
noted on examination.

Service connection was established for a left hip area scar 
by rating decision in March 1982.  Service connection for a 
back injury was considered and denied on the merits by a 
rating decision in August 1990.  Notice of the determination, 
with his appellate rights, was issued to the veteran and his 
representative in October 1990.  No appeal was taken from 
that determination, and, as such, it became final.  38 
U.S.C.A. § 7105.

The August 1993 RO decision on appeal found that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a back disability.  
At the time of the August 1993 decision there was no 
competent medical evidence of record indicating that the 
veteran had any disability of the back.  

Subsequent to the August 1993 RO decision, the veteran has 
submitted additional statements, and it is indicated that his 
spouse has reported that the veteran had frequent back 
trouble since returning from the military.  The report of a 
February 1997 VA examination reflects diagnoses including 
symptoms of chronic lumbosacral strain, mild.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a claim for service connection was previously 
finally denied, a veteran must submit new and material 
evidence in order to reopen his claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  Prior to the August 1993 RO denial 
there was no competent medical evidence of record that the 
veteran had current disability of the back.  Therefore, the 
February 1997 VA examination report reflecting that he has 
chronic lumbosacral strain is new evidence and by itself is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  38 
U.S.C.A. § 5108.  

Having determined that new and material evidence has been 
presented, next it must be determined if the veteran's claim 
for service connection for a back disability is well grounded 
under 38 U.S.C.A. § 5107(a).  Winters, supra.  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for the veteran's claim of entitlement to service 
connection for a back disability to be well grounded, he must 
submit medical evidence that he currently has a back 
disability, and that it is related to his active service.  
The evidence, including governing law and regulation, have 
previously been set forth.  Although the veteran has 
submitted a response from the National Personnel Records 
Center indicating that his service records were fire related, 
service medical records are of record and appear to be 
complete.  There is no competent medical evidence of record 
that reflects that the veteran had chronic back disability 
during service, or that the veteran's currently manifested 
chronic back disability is related to service.  The Board 
notes that the report of the February 1997 VA examination 
reflects that the veteran reported recurrent low back pain, 
but indicated he had never been medically treated for a low 
back condition.  The veteran and his spouse have 

offered statements that are presumed credible for purposes of 
this decision, identifying their belief that the veteran has 
current back disability that is related to service, but they 
are not qualified, as lay persons, to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran's currently manifested back disability is 
etiologically related to his service, the claim of 
entitlement to service connection for a back disability is 
not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Although the Board notes that the RO found that new and 
material evidence had not been submitted under the test 
announced by Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
the Board has found that new and material evidence has been 
submitted under the test announced in Elkins, the veteran has 
not been prejudiced by the Board's decision.  By analogy to 
the analysis provided in Winters, where it was concluded that 
even if the Board were to find that new and material evidence 
had been submitted and reopened the veteran's claim, there 
was still no way that the veteran could prevail as a matter 
of law.  This was so because it was clear that a well-
grounded claim had not been submitted.  Similarly here, it is 
clear that a well-grounded claim has not been submitted, and 
a remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Winters; See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  



ORDER

New and material evidence has been received to reopen the 
claim, but evidence of a well-grounded claim for entitlement 
to service connection for a back disability not having been 
submitted, the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 



7


- 1 -


